 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   JOSHUA DAVIS BLAND,                                Case No. 1:19-cv-00219-LJO-SAB

12                  Plaintiff,                          ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS, REMANDING
13          v.                                          ACTION TO KINGS COUNTY SUPERIOR
                                                        COURT AND DIRECTING CLERK OF THE
14   CSPC WARDEN,                                       COURT TO CLOSE THIS ACTION

15                  Defendant.                          (ECF No. 4)

16

17          Joshua Davis Bland (“Plaintiff”), and inmate appearing pro se in this common law

18 copyright infringement action filed this action in the Kings County Superior Court on November

19 26, 2018. On February 14, 2019, Defendant removed this action to the Eastern District of
20 California. The matter was referred to a United States magistrate judge pursuant to 28 U.S.C. §

21 636(b)(1)(B) and Local Rule 302.

22          On March 1, 2019, the magistrate judge filed findings and recommendations

23 recommending that this action be remanded to state court for lack of jurisdiction. The findings

24 and recommendations were served on the parties and contained notice that any objections to the

25 findings and recommendations were to be filed within fourteen days from the date of service.

26 The period for filing objections has passed and no objections have been filed.
27          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

28 de novo review of this case. Having carefully reviewed the entire file, the court finds the


                                                    1
 1 findings and recommendations to be supported by the record and by proper analysis.

 2         Accordingly, IT IS HEREBY ORDERED that:

 3         1.     The findings and recommendations, filed March 1, 2019, are ADOPTED IN

 4                FULL;

 5         2.     This matter is remanded back to the Kings County Superior Court for lack of subject

 6                matter jurisdiction; and

 7         3.     The Clerk of the Court is directed to close this action.

 8
     IT IS SO ORDERED.
 9

10     Dated:    April 10, 2019                           /s/ Lawrence J. O’Neill _____
                                                 UNITED STATES CHIEF DISTRICT JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    2
